Case 1:15-cv-00382-HSO-JCG Document 334-1 Filed 01/10/19 Page 1 of 6

EXHIBIT 1
Case 1:15-cv-00382-HSO-JCG Document 334-1 Filed 01/10/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
DOUGLAS HANDSHOE
v. CIVIL ACTION NO. 1:15cv382-HSO-JCG
VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

DECLARATION OF DOUGLAS HANDSHOE

I, Douglas Handshoe, declare the following to be true and correct, and if
called as a witness, I could competently testify to the matters hereinafter set forth
which are within my personal knowledge. Under penalty of perjury I, swear and
affirm the following:

CASE SUMMARY

I am the Plaintiff / Counter defendant in this matter. This is a case about the
misuse of the United States copyright laws as one of many tactics in a campaign
of libel terrorism and related Canadian smear campaigns directed towards Plaintiff
and Plaintiff's lawyers in Mississippi and Louisiana from Canada, a country
without the Free Speech and procedural due process protections contained in the

United States Constitution, in an attempt to suppress truthful reporting on matters
Case 1:15-cv-00382-HSO-JCG Document 334-1 Filed 01/10/19 Page 3 of 6

in the public court record involving a massive political corruption scandal,
resulting criminal investigation, conviction and incarceration of former Jefferson
Parish President Aaron Broussard. In one of many such corrupt self-enrichment
schemes perpetrated by Broussard, he used his Canadian property holdings
managed by his unindicted criminal co-conspirators, Charles Leary, Vaughn Perret
‘and Daniel Abel, to perpetrate bribery and money laundering schemes involving
politically connected individuals that did substantial business with the Parish of
Jefferson, Louisiana. Abel, Leary and Perret have since misused libel and
intellectual property laws to silence news reporting on this matter of public interest
in a campaign of libel terrorism.
DECLARATION OF FACTS AND EVIDENCE

1. Attached as Exhibit 2 is the Leary email to Magistrate Gargiulo dated
December 21, 2018.

2. I can verify that Mr. Leary has misrepresented communications between the
litigants to the Court with regards to settlement discussions that he has now
used as a basis to have the Court sanction me.

3. On May 7, 2018 Leary emailed Handshoe asking if he would be open to
settle. On the same date Handshoe replied, telling Leary that he would be,
“more than happy to listen to any offer to settle...”

a. On May 9, 2018 Leary made his settlement offer.
Case 1:15-cv-00382-HSO-JCG Document 334-1 Filed 01/10/19 Page 4 of 6

b. On May 10, 2018 Handshoe made Leary a counter offer.

4, I have attached the entire settlement email chain as Exhibit 3 to this
Declaration.

5. Leary has now twice misrepresented these communications to the Court, the
first time in an email to Magistrate Gargiulo dated May 15, 2018 which is
attached a Exhibit 4 and the second time in his sworn declaration dated
December 20, 2018 (See ECF 319) where Leary swore that Handshoe has
“never made a proactive settlement offer to me”.

6. At all times I have conducted this litigation in good faith and with the utmost
of diligence. This is especially true given my status as a pro se litigant.

7. That at all time periods between the 2012 barrage of takedown notices and
the filing of the Complaint, that Handshoe did his best to research the issues
involved and even waited for Lenz to resolve in order to ascertain his legal
rights.

I swear and affirm I have examined the Exhibit 1 through 4 and they are true

and correct.
Case 1:15-cv-00382-HSO-JCG Document 334-1 Filed 01/10/19 Page 5 of 6

So certified this the 10™ day of January, 2019,

ja

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04(@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 334-1 Filed 01/10/19 Page 6 of 6

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 10, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.
I, Douglas Handshoe, hereby certify that on January 10, 2019, I mailed the
foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC VST 1H4 Canada

Respectfully submitted this 10 day of January, 2019,

A—

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04(@gmail.com
